 Case: 2:20-cv-03431-ALM-KAJ Doc #: 9 Filed: 12/16/20 Page: 1 of 5 PAGEID #: 333




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

TAMARA K. ALSAADA, et al.,                    :
                                              :       Case No. 20-cv-3431
              Plaintiffs,                     :
                                              :       Chief Judge Algenon L. Marbley
       v.                                     :
                                              :       Magistrate Judge Jolson
THE CITY OF COLUMBUS, et al.,                 :
                                              :
              Defendants.                     :

                                             ORDER

       This matter is set for a Preliminary Injunction hearing on Monday, February 22, 2021 at

10:00 a.m. before the Honorable Algenon L. Marbley, via video conference. Defendants will have

until January 18, 2021 to file an Answer. Responsive pleading will be due for all parties on

February 1, 2021. The call-in information for interested parties, the media, or the general public

is: 1-646-749-3112, Access Code 347-407-869. Invitation information for the GoToMeeting video

conference will be sent to counsel of record.     Should the parties require the hearing date to be

continued, they must file a written motion supported by an affidavit explaining the circumstances

warranting a continuance.

       The focus of the hearing should be the four factors the Court will consider in determining

whether a Preliminary Injunction is warranted: (1) whether the movant has a strong likelihood of

success on the merits; (2) whether the movant would suffer irreparable injury absent the injunction;

(3) whether issuance of the injunction would cause substantial harm to others; and (4) whether the

public interest would be served by the issuance of the injunction. The Court shall handle all

discovery disputes for the purposes of the Preliminary Injunction hearing. Should a party wish to

seek consolidation of the Preliminary Injunction hearing with the trial on the merits, that party is

requested to file a formal motion.


                                                  1
 Case: 2:20-cv-03431-ALM-KAJ Doc #: 9 Filed: 12/16/20 Page: 2 of 5 PAGEID #: 334




         An appendix outlining the trial procedures to be followed at the virtual hearing follows this

Order.

         IT IS SO ORDERED.


                                               ALGENON L. MARBLEY
                                               CHIEF UNITED STATES DISTRICT JUDGE

DATE: December 16, 2020




                                                  2
 Case: 2:20-cv-03431-ALM-KAJ Doc #: 9 Filed: 12/16/20 Page: 3 of 5 PAGEID #: 335




                                           APPENDIX

                             I. VIRTUAL TRIAL PROCEDURES

       Appearances

       Counsel will enter their appearance with the Court Reporter and the Courtroom Deputy

Clerk before the start of the opening session of the hearing by entering the go to meeting platform.

       Objections

       When objecting, state only that you are objecting and the succinct legal basis for your

objection. Objections shall not be used for the purpose of making speeches, repeating testimony,

or to attempt to guide a witness. Argument upon an objection will not be heard unless permission

is given or argument is requested by the Court.

       Decorum

       Colloquy, or argument between counsel will not be permitted. All remarks shall be

addressed to the Court. Counsel shall maintain a professional and dignified atmosphere throughout

the hearing. During the hearing, counsel shall not exhibit familiarity with witnesses or opposing

counsel and shall avoid the use of first names. Do not ask the Court Reporter to mark testimony.

All requests for re-reading of questions or answers shall be addressed to the Court.

       Demonstrative Evidence

       If any sketches, models, diagrams, or other demonstrative evidence of any kind will be

used during the proceeding, they must be exhibited to opposing counsel two days prior to the

hearing. Objections to the same must be submitted to the Court prior to the commencement of the

hearing. Demonstrative evidence prepared solely for the purpose of final argument shall be

displayed to opposing counsel at the earliest possible time but in no event later than one-half hour




                                                  3
 Case: 2:20-cv-03431-ALM-KAJ Doc #: 9 Filed: 12/16/20 Page: 4 of 5 PAGEID #: 336




before the commencement of the arguments. Counsel must coordinate with the Court in advance

of the hearing for the electronic display of any demonstrative evidence.

       Exhibits

       Counsel will combine and mark all exhibits in PDF format and email them to the courtroom

deputy via email prior to the commencement of the hearing. Plaintiff’s exhibits will bear the letter

prefix P followed by Arabic numerals, and Defendant’s exhibits will bear the prefix D followed

by Arabic numerals. Counsel should keep a list of all exhibits and should supply the Court and

opposing counsel with a copy of the same. The parties shall submit all exhibits in digital format

with an index. Exhibits that are produced for the first time during the hearing, as in the case of

exhibits used for impeachment, shall be emailed to the courtroom deputy for marking and then

displayed to opposing counsel.

       Sanctions

       The parties and counsel shall comply fully and literally with this pre-hearing order.

The Court will consider the imposition of appropriate sanctions in the event of non-compliance,

including monetary sanctions, the dismissal of claims or defenses, or the exclusion of evidence.

Fed. R. Civ. P. 16(f). This order supersedes all previous orders in this case to the extent previous

orders are inconsistent with this order.

                                               ***

       The parties shall address questions about this Order to the Court’s Law Clerk, Kathryn

Harris, at (614) 719-3260, by way of a telephone conference with counsel for all parties

participating, or with fewer than all counsel participating with express permission of non-

participating     counsel.    Or,     the     parties    may      contact     Ms.      Harris     at




                                                 4
 Case: 2:20-cv-03431-ALM-KAJ Doc #: 9 Filed: 12/16/20 Page: 5 of 5 PAGEID #: 337




kathryn_harris@ohsd.uscourts.gov, by way of email with counsel for all parties carbon-copied, or

with fewer than all counsel carbon-copied with express permission of non-participating counsel.




                                               5
